Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of MMEX Mining Corporation (the "Company") on Form 10-K for the period ending April 30, 2012 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Jack W. Hanks, Principal Executive Officer and Principal Financial Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. August 13, 2012 By: /s/ Jack W. Hanks Jack W. Hanks Principal Executive Officer Principal Financial Officer
